UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7437



HOWARD BRYAN HARMON, JR.,

                                             Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-1038-R)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Bryan Harmon, Jr., Appellant Pro Se. Thomas Drummond Bag-
well, Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Harmon v. Virginia, No. CA-96-1038-R (W.D.
Va. Sept. 22, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                        DISMISSED




                                2